Exhibit 10.1


 

RELEASE AND SETTLEMENT AGREEMENT


This RELEASE AND SETTLEMENT AGREEMENT ("Agreement"), dated as of September 22,
2009, is entered into among LoJack Equipment Ireland, Limited ("LoJack
Ireland"), LoJack Corporation ("LoJack Corp."), LoJack Cyprus Limited a.k.a
"AnJie China Holdings Limited" ("LoJack Cyprus") and LoJack Operating Company,
L.P. (together, "LoJack Entities") and Kington Holdings Limited ("Kington"),
Chinapac Limited ("Chinapac"), Pinpoint Vehicles Services Limited d.b.a. and
a.k.a. "LoJack (HK)" ("PPVSL"), Pinpoint Vehicle Holdings Ltd. ("PPVHL"), The
Location Group Ltd., The Location Company Limited, Global Team Services Ltd.,
Beijing LoJack Ki Electronic Technology Ltd. a.k.a. "Beijing LoJack Ki Company
Ltd." ("LoJack Ki"), Beijing Tracker Technology, Ltd. ("Beijing Tracker"),
Kington Beijing Technology Co. Ltd. ("Kington Beijing"), Michael Tang, Jonathan
Lewis-Evans, Alexander Key and Martin Fairbairn (together, "Kington Entities").


                      WHEREAS, the LoJack Entities and the Kington Entities
contemplated a stolen vehicle recovery business in the People’s Republic of
China ("Mainland China Business");


                      WHEREAS, in November 2006, LoJack Ireland and Kington
entered into a Technology License, Patent, Trademark and Supply Agreement for
the Mainland China Business (the “License Agreement”);


                      WHEREAS, Kington and other Kington entities in conjunction
with the License Agreement and the Mainland China Business actually or allegedly
entered into the following agreements:



   
1.
Loan Agreement dated November 12, 2006, and an amendment thereto dated April 2,
2007 by and between LoJack Corp. and Chinapac ("Loan Agreement");
           
2.
Promissory Note in the amount of USD $750,000.00 dated November 12, 2006 from
Kington as Borrower to LoJack Corp. ("Promissory Note");
           
3.
Secured Promissory Note in the amount of USD $750,000.00 dated November 12, 2006
from Chinapac as Borrower to LoJack Corp. ("Secured Promissory Note");
           
4.
Charge/Debenture dated November 12, 2006 between Chinapac as Borrower and LoJack
Corp. as Lender ("Chinapac Charge/Debenture");
           
5.
Charge/Debenture dated November 12, 2006 (and allegedly reissued December 17,
2007) between PPVSL as Guarantor and LoJack Corp. as Lender ("PPVSL
Charge/Debenture");





 
1

--------------------------------------------------------------------------------

 


 
 

   
6.
Structure and Assets Pledge Letter dated November 12, 2006 from The Location
Group Ltd., Global Team Services Ltd., The Location Company Limited, Chinapac,
PPVHL, PPVSL and Kington to LoJack Corp. ("Pledge Letter");
           
7.
Warrant to Subscribe to Shares dated November 12, 2006 from Kington as the
Company to LoJack as the Subscriber ("Warrant");
           
8.
Guarantee dated November 12, 2006 between PPVSL as Guarantor and LoJack Corp. as
Lender ("PPVSL Guarantee");
           
9.
Consulting Agreements dated September 1, 2005 among Michael Tang, Jonathan
Lewis-Evans, Alexander Key and LoJack Cyprus and LoJack Corp. ("Consulting
Agreements");
           
10.
Settlement Agreement dated December 5, 2006 among LoJack Ireland, AnJie China
Holdings Limited, LoJack Operating Company, L.P., Kington and Beijing LoJack Ki
Company Ltd., among others ("DHCC Settlement Agreement"); and
           
11.
Agreement made on or about November 12, 2006 referenced in the Hong Kong Action
defined below (together with the License Agreement, the "Parties'
Agreements")  ("November 12 Agreement").



                      WHEREAS, LoJack Ki was formed in part to hold the license
for the Mainland China Business radio frequency and then was designated to serve
certain operational functions for Kington in connection with the Mainland China
Business;


                      WHEREAS, Beijing Tracker was formed in part to provide
certain services in connection with the Mainland China Business;


                      WHEREAS, Kington Beijing was formed in part to provide
certain services in connection with the Mainland China Business;


                      WHEREAS, disputes have arisen among the parties hereto
concerning the Parties' Agreements;


                      WHEREAS, Chinapac and Kington collectively owe the sum of
approximately USD $953,762.86 with further interest to accrue at a rate of USD
$54.79 per diem through closing to LoJack Corp., which interest will be
waived at Closing;


                      WHEREAS,  LoJack Ireland and Kington are parties to a
certain arbitration proceeding before the International Centre for Dispute
Resolution of the American Arbitration Association, bearing case No. 50 133 T
00433 07 (the "Arbitration") concerning the termination of the License
Agreement;


 
2

--------------------------------------------------------------------------------

 




                      WHEREAS, LoJack Ireland and Kington are also parties to a
certain proceeding before the United States District Court for the District of
Massachusetts bearing Docket No. 1:09-11014 ("Federal Action");


                      WHEREAS, LoJack Corp. and Kington are parties to a certain
proceeding before the Norfolk Superior Court in Dedham, Massachusetts bearing
Docket No. 08-1815 ("Norfolk Action");


                      WHEREAS, LoJack Ireland, LoJack Corp., Kington, Chinapac
and PPVSL are named as parties to a certain proceeding filed with the High Court
of the Hong Kong Special Administrative Region, Action No. 1702 of 2009 ("Hong
Kong Action");


                      WHEREAS, the parties wish to and have agreed to resolve,
compromise, adjust, dispose of and finally settle all pending and any other
potential claims and disputes among themselves, including those arising under
the Parties' Agreements and in the Arbitration, the Federal Action, the Norfolk
Action and the Hong Kong Action subject to the terms hereof; and


                      WHEREAS, PPVSL and PPVHL conduct a business for the sale
of LoJack and LoJack Ireland products in Hong Kong pursuant to a license
agreement between LoJack International Corporation and Regency 2000, Ltd. (now
known as PPVSL) dated June 21, 1999 ("Hong Kong Business");


                      NOW THEREFORE, in consideration of the mutual promises
contained herein and other good and valuable consideration, the adequacy of
which is hereby acknowledged, the parties agree as follows:



   
1.
Closing.  The closing of the transactions contemplated hereby (the "Closing")
will take place three (3) business days from the date of the last signature
affixed to this Release and Settlement Agreement  or such other date as agreed
to in writing by Kington and LoJack Ireland ("Closing Date").  At or prior to
the Closing, all of the actions and payments required to be made pursuant to
this Agreement specifically pursuant to Sections 2, 4(a), 5 and 6 shall have
taken place and be fully effective.  Any such action or payment shall be
ineffective and void, and subject to rescission, unless all such actions and
payments shall have taken place and be fully effective.
           
2.
Actions Dismissed.  The Arbitration, Federal Action, Norfolk Action and Hong
Kong Action (together, "Actions"), which the parties represent are the only
actions between, among or against the Parties, shall be dismissed with
prejudice, and the parties shall take all necessary steps to cause such
dismissal of their respective claims, including filing mutually agreeable
stipulations of dismissal.



 
3

--------------------------------------------------------------------------------

 





     
The parties shall bear their own costs and attorneys' fees in connection with
the above Actions and share equally the arbitrator's administrative costs and
fees incurred in the Arbitration.
           
3.
Agreements Terminated. Effective as of the Closing Date following the
satisfaction of all conditions to close contained in this Agreement, including
pursuant to Sections 2, 4, 5 and 6 of this Agreement, the Loan Agreement, the
Promissory Note, the Secured Promissory Note, the Chinapac Charge/Debenture, the
PPVSL Guarantee, the Pledge Letter, the Warrant, the PPVSL Charge/Debenture, the
Consulting Agreements, and the November 12, 2006 Agreement (together, the
"Parties' Agreements") shall be deemed terminated and without any legal meaning
or effect whatsoever as between the parties to this Release and Settlement
Agreement.
           
4.
Return of Inventory and Equipment.

 

     
(a)
The Kington Entities shall convey, transfer, assign and deliver to LoJack
Ireland all of the Kington Entities' right, title and interest in and to any and
all system inventory and equipment acquired from a LoJack Entity or utilizing or
incorporating LoJack patents or proprietary information ("Return"), provided
however that, as a condition to Closing, the Return shall include only the
inventory and equipment listed in Exhibit B under the heading
"Available."  LoJack Ireland shall procure that its authorized representative at
No. 7 Jiu Xian Qiao Bei Lu, Chao Yang Dist. Beijing collects the said inventory
and equipment.
               
(b)
If, at the Closing, the Return shall not be complete, specifically with respect
to the equipment listed in Exhibit B under the heading "Unavailable",the Kington
Entities shall (i) pay at Closing to LoJack Ireland or its authorized
representative the invoice price thereof; (ii) use all reasonable efforts to
recover the same as soon as possible after Closing; (iii) transfer to LoJack
Ireland all assets and rights, including all monies, received in respect of such
inventory and equipment and hold inventory and equipment in trust for LoJack
Ireland; (iv) not use the same for any purpose whatsoever; (v) not attempt to
disassemble, copy, or reverse engineer the same; (vi) deliver the inventory and
equipment to LoJack Ireland or its authorized representative at the address
aforesaid against repayment of the invoice price thereof.





 
4

--------------------------------------------------------------------------------

 





   
5.
Payment.




     
(a)
At Closing, LoJack Corp. shall pay Kington the sum of USD $9,125,000.00 and
LoJack Ireland shall pay Kington the sum of USD $9,125,000.00 for a total, net
of any and all deductions, of USD $18,250,000.
                 
The payments shall be made by wire transfer to the IOLTA Account of Sally &
Fitch LLP hereby designated by Kington and the payment shall be held, prior to
closing, in escrow by a third-party Escrow Agent pursuant to an Escrow
Agreement  and shall not be released by the Escrow Agent until after all other
actions required to be taken pursuant to this Agreement, specifically pursuant
to Section 2, 4(a) and 6, shall have taken place and be fully effective.
               
(b)
At Closing, LoJack Corp. shall deliver written documentation confirming the
discharge and full forgiveness of any and all remaining balance of principal and
interest due on (i) the Promissory Note in the original amount of USD
$750,000.00 and (ii) the Secured Promissory Note in the original amount of USD
$750,000.00.




   
6.
Releases.  The exchange among the parties of the consideration provided for
herein shall constitute a full and final resolution of all disputes among them
including any and all Claims based on any event or matter occurring on or before
the effectiveness of these Releases, including, without limitation, any and all
Claims based upon, arising out of, or related to or by reason of the Parties'
Agreements and any of the transactions contemplated thereby, the subject matters
of the Actions and the Hong Kong Business.  The Kington Entities hereby further
agree to release any and all Claims based upon any event or matter occurring
after the effectiveness of the Releases arising out of, related to, or by reason
of the delivery by LoJack Ireland of alternative product(s) for the Hong Kong
Business and the Kington Entities’ non-participation in and lack of access to
the GTAC database.  At the Closing, the parties shall deliver executed copies of
the releases attached as Exhibit A, which are part and parcel to this Agreement.
           
7.
Standstill.  Each of the Kington Entities agrees for a period of three (3) years
commencing on the date hereof, not to, directly or indirectly, unless
specifically requested to do so in advance by the Chief Executive Officer or
board of directors of LoJack Corp. or except as expressly agreed to in writing
by the parties:  (a) effect or seek, offer or propose publicly to effect, or
publicly announce any intention to effect or cause or participate in or in any
way assist, facilitate or encourage any other Person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities (or beneficial ownership thereof), or rights or
options to acquire any securities (or beneficial ownership thereof), or any



 
5

--------------------------------------------------------------------------------

 





     
assets, indebtedness or businesses of LoJack Corp. or any of its affiliates,
(ii) any tender or exchange offer, consolidation, business combination,
acquisition, merger, joint venture or other business combination involving
LoJack Corp., any of its affiliates or any of the assets of LoJack Corp. or its
affiliates, (iii) any recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction with respect to LoJack Corp. or any of its
affiliates, or (iv) any “solicitation” of “proxies” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) to vote any voting
securities of LoJack Corp. or any of its affiliates or consents to any action
from any holder of any voting securities of LoJack Corp. or any of its
affiliates or seek to advise or influence any Person with respect to the voting
of or the granting of any consent with respect to any voting securities of
LoJack Corp.; (b) form, join or in any way participate in a “group” (as defined
under the Securities Exchange Act of 1934, as amended) in connection with the
voting securities of LoJack Corp. or otherwise act in concert with any person in
respect of any such securities; (c) otherwise act, alone or in concert with
others, to seek representation on or to control or influence the management,
board of directors or policies of LoJack Corp. or to obtain representation on
the board of directors of LoJack Corp.; (d) enter into any discussions or
arrangements with any third party with respect to any of the foregoing; (e)
request that LoJack Corp. or any of its Representatives amend or waive any
provision of this paragraph, or make any public announcement with respect to the
restrictions of this paragraph, or take any action which would reasonably be
expected to require LoJack Corp. make a public announcement regarding the
possibility of a business combination or merger; or (f) advise, assist or
encourage, or direct any person to advise, assist or encourage any other
persons, in connection with any of the foregoing.  “Person” shall be broadly
interpreted to include, without limitation, the media and any individual,
corporation, company, partnership, limited liability company, or other entity or
group.  As used in this Agreement, the term “affiliate” shall mean any other
Person that directly, or indirectly through one or more intermediates, controls,
is controlled by, or is under common control with, such
Person.  “Representatives” shall mean, collectively, a party’s directors,
officers, affiliates, employees, agents, representatives, accountants,
financial, legal and other advisors, or potential debt or equity financing
sources.
           
8.
Representations.  The Kington Entities represent as follows as of the date
hereof and through the Closing:







 

       (a)  There are no third-party outstanding judgment, order, writ,
injunction, settlement, decree, litigation, claims, actions, suits, charges,
complaints, arbitrations, proceedings or governmental investigations, pending or
threatened against the Kington Entities, any of their subsidiaries, respective
directors, officers or employees in their respective capacities as such, arising
out of, resulting from and/or in connection in any matter

 


 
6

--------------------------------------------------------------------------------

 
 
 

        whatsoever with the Kington Entities' (1) establishment and operation of
the Mainland China system, (2) sale and installation of any products for the
Mainland China business, (3) conduct of the Mainland China Business, and (4) the
Parties' Agreements.                  (b) Other than with respect to the Hong
Kong Business, the Kington Entities have had no communications with, and have
received no information from, employees of the LoJack Entities other than
Richard Riley and Ronald Waters since the commencement of the Arbitration and
otherwise have had no access to confidential information of the LoJack Entities
outside the scope of discovery in the Arbitration.

 





   
9.
Governing Law.  This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts
without giving effect to any conflicts of law principles of such state that
might refer the governance, construction or interpretation of such agreement to
the laws of another jurisdiction.
           
10.
Specific Performance.  The parties acknowledge and agree that they would be
damaged irreparably if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement
could not be adequately compensated by monetary damages alone.  Accordingly, the
parties agree that, in addition to any other right or remedy to which a
non-breaching party may be entitled, at law or in equity, he, she, or it will be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary, interim, conservatory, and permanent
injunctive relief to prevent breaches or threatened breaches of the provisions
of this Agreement, without the necessity of proving actual damages or the fact
that monetary damages may not adequately provide reparation for any injury,
without posting any bond or other undertaking, and the party against which such
relief is sought will waive the defense in any action for specific performance
or other equitable relief that a remedy at law would be adequate.
           
11.
Interpretation.  This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisors of their own choosing.  It
is the intention of the parties that neither party shall be considered the
drafter hereof, that this Agreement not be construed more strictly with regard
to one party than to any other, and that no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of any authorship of any
provisions of this Agreement.
           
12.
Merger; Changes.  This Agreement and the Releases (a form of which is attached
as Exhibit A hereto) supersedes any prior understandings and all prior
agreements between the parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the Agreement
between the parties with respect to its subject matter.  There are



 
7

--------------------------------------------------------------------------------

 





     
no understandings or agreements, oral or otherwise, in relation thereto, between
or among the parties except as expressly set forth in this Agreement and the
Releases.  The terms and conditions of this Agreement cannot be changed or
modified in any respect except in a written instrument that is signed by the
party against whom the change or modification is to be enforced.
           
13.
Confidentiality.  Neither the Kington Entities nor their attorneys, agents or
employees acting on their behalf will, except to the extent required by
applicable law or regulation, issue a press release, hold a press conference,
make affirmative statements to the media, or otherwise discuss with or disclose
to a third party the negotiation or the terms of this Agreement other than to
refer to the public filings of LoJack Corp. with the U.S. Securities Exchange
Commission.  All parties hereto confirm and acknowledge that they remain bound
by the Stipulated Protective Order entered in the Arbitration and the Norfolk
Action and that each of these Stipulated Protective Orders remain in full force
and effect and that the obligations thereunder shall survive the execution and
performance of this Release and Settlement Agreement.
           
14.
Non-Disparagement.   The parties (on behalf of themselves and the Releasing and
Released Parties as defined in the Releases) hereby mutually agree not to
publicly criticize, cast in a negative light, denigrate or disparage each other
and the Releasing and Released Parties.
           
15.
No Admission or Waiver.  Nothing herein is intended, nor shall be construed as,
or offered or received into evidence as, an explicit or implicit admission of
liability or finding of wrongdoing by any of the parties. The parties agree that
this Agreement is made and entered into to resolve disputed claims and solely
for the purpose of avoiding the burden and expense of continued and potential
legal proceedings based on pending and any other potential claims among the
parties, which are dismissed or released by this Agreement.
           
16.
Costs.  Except as provided in Section 18(f), below, each of the parties shall
bear its own costs related to the negotiation and performance of this Agreement
and the settlement and other transactions contemplated hereby, including the
payment of applicable taxes and attorneys' fees.
           
17.
Cooperation.  The parties shall cooperate after the Closing to the extent
administrative steps need to be performed to give effect to this Agreement and
the settlement documented therein.



 
8

--------------------------------------------------------------------------------

 





   
18.
Arbitration.  Any dispute controversy or claim arising out of, relating to or in
connection with this Agreement (including any schedule or exhibit hereto) or the
breach, termination or validity thereof ("Dispute") shall be finally settled by
arbitration in accordance with the International Arbitration Rules of the
American Arbitration Association ("AAA") then in effect (the "Rules"), except as
modified herein.

 

     
(a)
Venue.  The arbitration shall be held in Boston, Massachusetts.  The arbitration
proceedings shall be conducted, and the award shall be rendered, in the English
language.
               
(b)
Tribunal Appointment. There shall be three arbitrators of whom the LoJack
Entities and the Kington Entities shall each select one.  The claimant(s) shall
name its arbitrator in its notice of arbitration.  The respondent(s) shall name
its arbitrator in its statement of defense.  The two arbitrators so appointed
shall select a third arbitrator to serve as presiding arbitrator, such selection
to be made within fifteen (15) days of the selection of the second
arbitrator.  If any arbitrator is not appointed within the time limits set forth
herein, such arbitrator(s) shall be appointed by the AAA in accordance with the
Rules and the procedures set forth herein.
               
(c)
Timetable.  The hearing shall be held, if practicable, no later than three
months after the appointment of the third arbitrator.  The award shall be
rendered within forty-five days of the close of the hearing. The arbitral
tribunal may extend any time period contained herein on the request of any party
or for good cause shown.
               
(d)
Arbitration Law.  Any arbitration proceedings, decision or award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.
and the 1958 New York Convention on the Recognition and Enforcement of Foreign
Arbitral Awards.
               
(e)
Award.  The award shall be in writing and shall state the findings of fact and
conclusions of law on which it is based.  The award shall be final and binding
upon the Parties and shall be the sole and exclusive remedy between the Parties
regarding any claims, counterclaims, or issues presented to the arbitral
tribunal.  The award may be in terms of injunctive relief, specific performance
or monetary damages, as the arbitral tribunal determines.  Judgment upon any
award may be entered and enforced in any court having jurisdiction thereof.
               
(f)
Costs.  The prevailing party, as determined by the arbitral tribunal, shall be
entitled to recover its costs and reasonable attorneys' fees from the
non-prevailing party.



 
9

--------------------------------------------------------------------------------

 
 
 

       (g) Provisional Measures.  By agreeing to arbitration, the parties do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration
proceedings and the enforcement of any award.  Without prejudice to such
provisional remedies as may be available under the jurisdiction of a national
court, the arbitral tribunal shall have full authority to grant provisional
remedies or modify or vacate any temporary or preliminary relief issued by a
national court, and to award damages for the failure of any party to respect the
arbitral tribunal's orders to that effect.

 





   
19.
Authorization, Consent.  The parties acknowledge and agree that in deciding to
execute this Agreement each has relied entirely upon their own respective
judgment and has entered into the Agreement in the exercise of such judgment in
the absence of duress or coercion.  Each party represents that: (i) such party
has full corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated herein, (ii) the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly approved and authorized by all necessary corporate proceedings of
such party, and no other corporate proceedings on the part of such party are
necessary to approve and authorize the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, and (iii) neither
the execution and delivery by such party of this Agreement nor the consummation
by such party of the transactions contemplated hereby will (x) conflict with or
result in a breach of any provision of the certificate of incorporation,
by-laws, or other governing documents of such party, or (y) (A) violate any
order, writ, injunction, decree, judgment, ruling, law, rule or regulation of
any court or governmental authority applicable to such party, or (B) require any
consent, approval or authorization of, or notice to, or declaration, filing or
registration with, any governmental or regulatory authority.
           
20.
Survival.  All of the representations, covenants and agreements of the parties
contained in this Agreement contemplating performance after the Closing shall
survive the Closing.
           
21.
Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court jurisdiction or other authority to be invalid, void, or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions completed hereby is not asffected in any matter
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.





 
10

--------------------------------------------------------------------------------

 





   
22.
Successors, Assigns and Miscellaneous.  This Agreement is binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns.  This Agreement may not be assigned by any of the parties
hereto without the prior consent of the other parties hereto.  This Agreement
may be executed in one or more counterparts, including facsimile counterparts,
each of which shall be deemed an original and all of which shall be deemed one
and the same Agreement.
           
23.
Notices.  All notices which any party may be required or desire to give to any
other party shall be in writing and shall be given by personal service,
registered mail, certified mail (or its equivalent), facsimile or courier to the
other party at its respective address set forth below.




     
(a)
if to any Kington Entity:
                 
Sally & Fitch LLP
One Beacon Street
Boston, Massachusetts 02108
Attention:  Jonathan W. Fitch
Fax:  (617) 542-1542
               
(b)
if to any LoJack Entity:
                 
Law Offices of Robert W. Harrington
One Washington Mall
Boston, Massachusetts 02108
Attention:  Rachel H. Prindle
Fax:  (617) 248-9885
                 
and:
                 
Skadden, Arps, Slate, Meagher & Flom, LLP
Four Times Square
New York, New York 10036
Attention:   Julie Bédard
Fax:   (212) 735-2000



 

     
A party may change its address or addresses set forth above by giving the other
party notice of the change in accordance with the provisions of this Section.



 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Release and Settlement Agreement has been duly signed
on behalf of each of the parties hereto as follows:


 
LOJACK CORPORATION
 
By:  /s/ Ronald V. Waters
Name: Ronald V. Waters
Title:  President and Chief Executive Officer
Dated:  September 22, 2009
KINGTON HOLDINGS LIMITED
 
By:  /s/ Michael Tang
Name:  Michael Tang
Title:  Director
Dated:   September 22, 2009
 
LOJACK EQUIPMENT IRELAND, LIMITED
 
By:  /s/ Richard T. Riley
Name: Richard T. Riley
Title:  Director
Dated:  September 22, 2009
 
CHINAPAC LIMITED
 
By:  /s/ Jonathan Philip Lewis-Evans
Name:  Jonathan Philip Lewis-Evans
Title: Director
Dated:  September 22, 2009
 
BEIJING TRACKER TECHNOLOGY, LTD.
 
By:  /s/ Alexander John Key
Name: Alexander John Key
Title: Legal Representative
Dated: September 22, 2009
KINGTON BEIJING TECHNOLOGY CO. LTD.
 
By:  /s/ Alexander John Key
Name:  Alexander John Key
Title:  Legal Representative
Dated:  September 22, 2009
 
THE LOCATION COMPANY LIMITED
 
By:  /s/ Jonathan Philip Lewis-Evans
Name:  Jonathan Philip Lewis-Evans
Title: Director
Dated: September 22, 2009
 
THE LOCATION GROUP LTD.
 
By:  /s/ Jonathan Philip Lewis-Evans
Name:  Jonathan Philip Lewis-Evans
Title: Director
Dated: September 22, 2009
GLOBAL TEAM SERVICES LTD.
 
By:  /s/ Martin Fairbairn
Name: Martin Fairbairn
Title: Chairman
Dated:  September 22, 2009
 
PINPOINT VEHICLE HOLDINGS LTD.
 
By:  /s/ Michael Tang
Name:  Michael Tang
Title: Director
Dated:  September 22, 2009



 


 
12

--------------------------------------------------------------------------------

 




 
BEIJING LOJACK KI ELECTRONIC TECHNOLOGY LTD.
 
By:  /s/ Michael Tang
Name: Michael Tang
Title: Legal Representative
Dated: September 22, 2009
PINPOINT VEHICLE SERVICES LIMITED
 
By:  /s/ Michael Tang
Name:  Michael Tang
Title: Director
Dated:  September 22, 2009
 
LOJACK CYPRUS LIMITED
 
By: /s/ Richard T. Riley
Name: Richard T. Riley
Title: Chief Executive Officer
Dated: September 22, 2009
LOJACK OPERATING COMPANY, L.P.
 
By: LoJack Corporation
Its: General Partner
 
By:  /s/ Ronald V. Waters
Name: Ronald V. Waters
Title:  President and Chief Executive Officer
Dated: September 22, 2009
 
MICHAEL TANG
 
/s/ Michael Tang
Title: Director
Dated: September 22, 2009
 
JONATHAN LEWIS-EVANS
 
/s/ Jonathan Philip Lewis-Evans
Title:  Director
Dated: September 22, 2009
ALEXANDER KEY
 
/s/ Alexander John Key
Title:  Legal Representative
Dated: September 22, 2009
MARTIN FAIRBAIRN
 
/s/ Martin Fairbairn
Title:  Chairman
Dated: September 22, 2009



 


 




 
13

--------------------------------------------------------------------------------

 




Exhibit A- RELEASES
 


These Releases, dated as of September __, 2009, are entered into among LoJack
Equipment Ireland, Limited ("LoJack Ireland"), LoJack Corporation ("LoJack
Corp."), LoJack Cyprus Limited a.k.a "AnJie China Holdings Limited" ("LoJack
Cyprus") and LoJack Operating Company, L.P. (together, "LoJack Entities") and
Kington Holdings Limited ("Kington"), Chinapac Limited ("Chinapac"), Pinpoint
Vehicles Services Limited d.b.a. and a.k.a. "LoJack (HK)" ("PPVSL"), Pinpoint
Vehicle Holdings Ltd. ("PPVHL"), The Location Group Ltd., The Location Company
Limited, Global Team Services Ltd., Beijing LoJack Ki Electronic Technology Ltd.
a.k.a. "Beijing LoJack Ki Company Ltd." ("LoJack Ki"), Beijing Tracker
Technology, Ltd. ("Beijing Tracker"), Kington Beijing Technology Co. Ltd.
("Kington Beijing"), Michael Tang, Jonathan Lewis-Evans, Alexander Key and
Martin Fairbairn (together, "Kington Entities").


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed hereto in that certain Release and Settlement Agreement, dated as of
September 22, 2009 among the parties listed therein.


These Releases shall become effective upon Closing as set forth in the
Agreement.


The LoJack Entities, on their own behalf and on behalf of their present, former
and future parents, divisions, subsidiaries, affiliates, associates,
representatives, predecessors, successors, owners, and assigns, and their and
their present, former or future directors, agents, partners, principals,
officers, employees, trustees, insurers, and reinsurers, stockholders,
representatives or any of them, and their attorneys and all persons acting by,
through, under or in concert with them or any of them, and any party acting on
their behalf, whether by operation of law or statute (together, the "LoJack
Releasing Entities") hereby release absolutely and forever discharge and
covenant not to sue the Kington Entities and their present, former and future
parents, divisions, subsidiaries, affiliates, associates, representatives,
predecessors, successors, owners, and assigns, and their present, former or
future directors, agents, partners, principals, officers, employees, trustees,
insurers, and reinsurers, stockholders, representatives or any of them, and
their attorneys and all persons acting by, through, under or in concert with
them or any of them, and any party acting on their behalf, whether by operation
of law or statute (the "Kington Released Entities") from any and all claims,
charges, demands, liabilities, obligations, damages, actions, claims in equity,
rights, attorneys' fees and expenses and causes of action of every kind and
nature whatsoever, whether or not known or suspected at this time, whether fixed
or contingent, whether anticipated or unanticipated, liquidated or unliquidated
(collectively, "Claims"), which the LoJack Releasing Entities have, ever had,
owned or held or hereafter can, shall or may have against the Kington Released
Entities based on any event or matters occurring on or before the effectiveness
of these Releases, including, without limitation, any and all Claims based upon,
arising out of, or related to or by reason of the Parties' Agreements and any of
the transactions contemplated thereby, the subject matters of the Actions and
any and all aspects of the Hong Kong business through and including the date of
Closing.


       The Kington Entities, on their own behalf and on behalf of their present,
former and future parents, divisions, subsidiaries, affiliates, associates,
representatives, predecessors,


 
1

--------------------------------------------------------------------------------

 

successors, owners, and assigns, and their and their present, former or future
directors, agents, partners, principals, officers, employees, trustees,
insurers, and reinsurers, stockholders, representatives or any of them, and
their attorneys and all persons acting by, through, under or in concert with
them or any of them, and any party acting on their behalf, whether by operation
of law or statute (together, the "Kington Releasing Entities") release
absolutely and forever discharge and covenant not to sue the LoJack Entities and
their present, former and future parents, divisions, subsidiaries, affiliates,
associates, representatives, predecessors, successors, owners, and assigns, and
their present, former or future directors, agents, partners, principals,
officers, employees, trustees, insurers, and reinsurers, stockholders,
representatives or any of them, and their attorneys and all persons acting by,
through, under or in concert with them or any of them, and any party acting on
their behalf, whether by operation of law or statute (collectively, the "LoJack
Released Entities") from any and all Claims, which the Kington Releasing
Entities have, ever had, owned or held or hereafter can, shall or may have
against the LoJack Released Entities based on any event or matter occurring on
or before the effectiveness of these Releases, including, without limitation,
any and all Claims based upon, arising out of, or related to or by reason of the
Parties' Agreements and any of the transactions contemplated thereby, the
subject matters of the Actions and any and all aspects of the Hong Kong business
through and including the date of Closing, including, but not limited to, the
supply of LoJack and/or LoJack Ireland equipment or infrastructure to the Hong
Kong Business and specifically any claims that have arisen or may arise in
connection with a certain purchase order No. LJPP0006067 issued to LoJack
Ireland dated June 17, 2009.  The Kington Entities hereby further agree to
release any and all Claims based upon any event or matter occurring after the
effectiveness of the Releases arising out of, related to, or by reason of the
delivery by LoJack Ireland of alternative product(s) for the Hong Kong Business
and the Kington Entities’ non-participation in and lack of access to the GTAC
database.

 
It is further expressly understood that the foregoing Releases are neither
intended to, nor do, waive the right of any party to enforce the terms of the
Agreement.


        IN WITNESS WHEREOF, these Releases have been duly signed on behalf of
each of the parties hereto as follows:




LOJACK CORPORATION
 
By:  ________________________________
Name:
Title:  
Dated:  
KINGTON HOLDINGS LIMITED
 
By:  ______________________
Name:  
Title:  
Dated:   
 
LOJACK EQUIPMENT IRELAND, LIMITED
 
By:  ________________________________
Name:
Title:  
Dated:  
 
CHINAPAC LIMITED
 
By:  __________________________
Name:  
Title:
Dated:  
 





 
2

--------------------------------------------------------------------------------

 




BEIJING TRACKER TECHNOLOGY, LTD.
 
By:  _______________________
Name:
Title:
Dated:
KINGTON BEIJING TECHNOLOGY CO. LTD.
 
By:  _____________________
Name:  
Title:  
Dated:  
 
THE LOCATION COMPANY LIMITED
 
By:  __________________________
Name:  
Title:
Dated:
 
THE LOCATION GROUP LTD.
 
By:  __________________________
Name:  
Title:
Dated:
GLOBAL TEAM SERVICES LTD.
 
By:  _______________________
Name:
Title:
Dated:  
 
PINPOINT VEHICLE HOLDINGS LTD.
 
By:  ____________________
Name:  
Title:
Dated:  
BEIJING LOJACK KI ELECTRONIC TECHNOLOGY LTD.
 
By:  ____________________
Name:
Title:
Dated:
 
PINPOINT VEHICLE SERVICES LIMITED
 
By:  _____________________
Name:  
Title:
Dated:  
LOJACK CYPRUS LIMITED
 
By: ______________________
Name:
Title:
Dated: Septe
LOJACK OPERATING COMPANY, L.P.
 
By:  _________________________________
Name:
Title:  
Dated:
 
MICHAEL TANG
 
________________________
Title:
Dated:
 
JONATHAN LEWIS-EVANS
 
________________________
Title:  
Dated:
 
ALEXANDER KEY
 
________________________
Title:  
Dated:
MARTIN FAIRBAIRN
 
_________________________
Title:  
Dated:



 
 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT B


LOJACK EQUIPMENT
FOR COLLECTION – 9/18/09


#
Item
Invoice X-ref
QTY received
QTY to be returned
Available
Unavailable
Value of Unavailable Items
1
Remote Transciever Unit (RTU) w/Uplink Receiver
PRCHINA000001
2
2
2
0
 $                    -
2
Vehicle Tracking Unit (VTUIII) w/antenna
PRCHINA000001
2
2
2
0
 $                    -
3
Listening Post Unit (LP0)
PRCHINA000001
2
2
2
0
 $                    -
4
Listening Post Unit (LP0)
PRCHINA000002
3
3
3
0
 $                    -
5
Vehicle Tracking Unit (VTU3)
PRCHINA000003
5
5
5
0
 $                    -
6
Vehicle Location Unit (VLU5N)
Part # 4700-4901-22
PRCHINA000004PF
600
600
600
0
 $                    -
7
Vehicle Tracking Unit 3 (VTU3)
Part # 4105-0001-10
PRCHINA000005
10
10
10
0
 $                    -
8
Vehicle Tracking Unit 3 (VTU3) Antenna
Part # 4105 0001 10
PRCHINA000005
7
7
7
0
 $                    -
9
Listening Post (LP0)
Part # 4201-0001-22
PRCHINA000005
7
7
5
2
 $       1,800.00
10
Remote Transciever Units (RTU)
Part # 4001-0018-00
PRCHINA000005
3
3
3
0
 $                    -
11
Remote Transciever Units (RTU) Antenna
Part # FG1623
PRCHINA000005
3
3
3
0
 $                    -
12
Magnetic Mount Antennas & Cabling for Fixed Vehicle
Tracking Units
(Scissor Mount Antennas)
Part # 0100-0056-00
PRCHINA000005
3
3
3
0
 $                    -
13
Hard Mount Antennas for VTU3 (Fixed VTU3 Antennas)
Part # D165-4NPTMLB & CL4NFBM66F-4
PRCHINA000005
10
10
10
0
 $                    -
14
Vehicle Utility Transciever (VUT)
Part # 4321 0001-00
PRCHINA000005
14
14
14
0
 $                    -
15
Portable RTU (Demonstration Equipment)
Uninvoiced
1
1
1
0
 $                    -
16
Portable VTC (Demonstration Equipment)
Uninvoiced
1
1
1
0
 $                    -
17
Packet Decoder  (Demonstration Equipment)
Uninvoiced
1
1
1
0
 $                    -
18
VLU III  (Demonstration Equipment)
Uninvoiced
3
3
3
0
 $                    -
19
Dell Optiplex Computer  (Demonstration Equipment)
Uninvoiced
1
1
1
0
 $                    -
20
Vehicle Tracking Unit 3 (VTU3)  (Demonstration
Equipment)
Uninvoiced
2
2
2
0
 $                    -
21
Magnetic Mount  (Demonstration Equipment)
Uninvoiced
1
1
1
0
 $                    -
22
Vehicle Location Unit (VLU5N) (Type Approval)
Uninvoiced
10
10
5
5
 $           640.00
23
Vehicle Location Unit (VLU5EW2) (Type Approval)
Uninvoiced
10
10
9
1
 $           178.00
                 
Total
         
 $       2,618.00



 
 

--------------------------------------------------------------------------------


